1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12
     DARNELL BLACK, SR.,                     Case No. CV 18-05064-RGK (RAO)
13
                       Plaintiff,
14
                  v.                         JUDGMENT
15
16   JAMES MARCELO, et al.,

17                     Defendants.

18
19         In accordance with the Order Accepting Report and Recommendation of
20   United States Magistrate Judge issued concurrently herewith,
21         IT IS ORDERED AND ADJUDGED that Plaintiff’s First Amended
22   Complaint is DISMISSED with prejudice, and this action is dismissed.
23
24
25   DATE: January 21, 2020               ___________________________________
                                          R. GARY KLAUSNER
26
                                          UNITED STATES DISTRICT JUDGE
27
28
